308 N.Y. 935 (1955)
Pietro Colello, Respondent,
v.
T. J. Stevenson & Co., Inc., et al., Defendants, and Kane Ship Repair Corp., Defendant-Appellant and Third-Party Plaintiff-Appellant. Stuart Marine Painting Corp., Third-Party Defendant-Respondent.
Court of Appeals of the State of New York.
Argued March 9, 1955.
Decided April 21, 1955
Edward J. Behrens, James A. Hageman, Charles H. Lawson and Mack Kreindler for appellant and third-party plaintiff-appellant.
Bernard Meyerson and Samuel Spevack for respondent.
John P. Carson for third-party defendant-respondent.
Arthur V. Lynch for Alfred E. White, defendant.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Judgment affirmed, with costs; no opinion.